Title: To Thomas Jefferson from John Jay, 14 December 1786
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
Office for for: Affairs 14 Decr. 1786

My last to you was dated the 27 October by the Way of London, since which I have been honored with yours of the 11 and 13 August.—They both arrived the 23 Novemr. last but Congress not having made a house since the 7th. of that Month, they have not yet been officially communicated.
The Information relative to Sr Guy Carlton’s Instructions is in direct Opposition to Intelligence I have received on the same Subject from Persons in London who have Opportunities of knowing the Truth, and whose Credit is unquestionable. It is possible however that they may have been either accidentally or designedly decieved. A Variety of Considerations and some Facts afford Room for Suspicions, that there is an understanding between the Insurgents in Massachusetts and some leading Persons in Canada, but whether with or without the Consent or Connivance of the british Government, is still to be ascertained. There is so much Evidence of their having sent Emissaries to Quebec, and of Propositions made to and received by them from a Character of Distinction there, that I am induced to think there is at least some Truth in it. A Report has also circulated that the Insurgents have Money, and pay not only for supplies and ammunition, but also for personal services. This Fact is as yet supported by slender Proof, so much so that my Judgment remains undecided and in suspence about it. Intimations have been given that the People of Vermont are less and less anxious to be admitted into the Confederacy, and that they rather incline to a Connection of some kind or other with Britain than with us. This also remains to be proved. Two Circumstances however give it some Appearance of Probability, Vizt. It is said and believed that they talked with Sr Guy Carlton during the War, and they know that by remaining separate from the States, they will also remain uncharged with our Debts.
An Idea that may do Mischief has been very incautiously dropped where it should never have entered, that the Interests of the Atlantic and Western Parts of the United States are distinct, and that the growth of the latter tending to diminish that of the former, the western People have Reason to be jealous of the northern. If Britain  really means to do us Harm she will adopt and impress this Idea.
You will perceive from the public Papers, that the Government of Massachusetts has behaved with great Moderation and Condescension towards the Insurgents, more so than in my Opinion was wise. Obsta Principiis always appeared to me to be a Maxim very applicable to such Cases. Those Malcontents undoubtedly mean more than the Redress of the Grievances which their Leaders complain of, and there is little Doubt but that those Leaders have more extensive Views than their Followers suspect. During the Winter they may perhaps continue quiet, but if during the Course of it they should be able to bring their Affairs into system and either obtain or be promised foreign Countenance and aid, they will probably give us Trouble in the Spring. These People bear no Resemblance to an English Mob—they are more temperate, cool and regular in their Conduct—they have hitherto abstained from Plunder, nor have they that I know of committed any outrages but such as the accomplishment of their Purpose made necessary. I hear to Day that some of their Leaders in one of the Counties have certainly been taken by a Party of Horse from Boston.
In my Letter of the 27. October I enclosed a Copy of an Act of Congress, authorizing you to settle the Affairs of———Schweighauser, and directing the Board of Treasury to furnish you with the necessary Information. I presume therefore that such part of your Letter of the 11th. Augt as relates to that Matter, will be referred to the Board, and that the Commissioners according to Order will collect and transmit to you the Intelligence in Question. My sentiments respecting the Discussion of this Matter with the Court, perfectly correspond with yours.
The Situation of our captive Countrymen at Algiers is much to be lamented, and the more so as their Deliverance is difficult to effect. Congress cannot command Money for that nor indeed for other very important Purposes. Their Requisitions produce little, and Government (if it may be called a Government) is so inadequate to its objects that essential alterations or essential Evils must take place. I hope you have received the order of Congress for Mr. Lambs Recall—another Copy of it is herewith enclosed.
It seems probable that the Delays of Portugal proceed from the Cause you suggest. We hear the Treaty between France and Britain will be concluded. If so, many Consequences will doubtless result from it to us as well as to Portugal. Some suspect that France and England will pursue similar Systems of colonial Commerce with us. Of this however some Doubts remain on my Mind. This Country  is still exceedingly out of Humour with Britain, and Every commercial Privilege we have from France, beyond what Britain admits, encreases it and strengthens our Predilection for France. It appears to me, that the Court is not sufficiently apprized of the Expediency of having a discreet, liberal minded Minister here. It is important to both Countries that France should have none but exact and candid Representatives from hence—and altho that may possibly be the Case in general at present, yet there is some Evidence of one of their Consuls having written, that we suspect their sincerity in promoting our Peace with Barbary. Such Communications may tend to illustrate the Penetration and Intelligence of the writer, but I have no Reason to think them warranted by Facts, nor conducive to mutual Confidence. We know that european commercial Nations never rejoice to see a Rival at peace with those Pirates, but we nevertheless think that France has more Inducements to do us good than Evil, especially on that and such occasions. If our Government could draw forth the Resources of the Country which, notwithstanding all appearances to the contrary, are abundant, I should prefer War to Tribute, and carry on our Mediterranean Trade in Vessels armed and manned at the public Expence. I daily become more and more confirmed in the Opinion, that Government should be divided into executive, legislative and judicial Departments. Congress is unequal to the first, very fit for the second, and but ill calculated for the third. So much Time is spent in Deliberation, that the Season for action often passes by before they decide on what should be done, nor is there much more Secrecy than Expedition in their Measures.—These Inconveniences arise not from personal Disqualifications, but from the Nature and Construction of the Government.
If Congress had Money to purchase Peace of Algiers or redeem the Captives there, it certainly would according to their present Ideas be well to lose no Time in doing both. Neither Pains nor Expence, if within any tolerable Limits, should be spared to ransom our fellow Citizens, but the Truth is that no Money is to be expected at present from hence, nor do I think it would be right to make new Loans, until we have at least some Prospect of paying the Interest due on former ones. Our Country is fertile, abounding in useful Productions, and those Productions in Demand and bearing a good Price, yet Relaxation in Government and Extravagance in Individuals, create much public and private Distress, and much public and private Want of good Faith.
The public Papers will tell you how much Reason we have to  apprehend an Indian War, and to suspect that Britain instigates it. In my Opinion our Indian Affairs have been ill managed. Details would be tedious. Indians have been murdered by our People in cold Blood and no satisfaction given, nor are they pleased with the avidity with which we seek to acquire their Lands. Would it not be wiser gradually to extend our Settlements, as want of Room should make it necessary, than to pitch our Tents through the Wilderness in a great Variety of Places, far distant from each other, and from those Advantages of Education, Civilization, Law, and Government which compact Settlements and Neighbourhood afford? Shall we not fill the Wilderness with white Savages, and will they not become more formidable to us than the tawny ones who now inhabit it?
As to the Sums of Money expected from the Sale of those Lands, I suspect we shall be deceived, for at whatever price they may be sold, the collection and payment of it will not be easily accomplished. I have the Honor to be &c.,
